EXHIBIT 10.12

 

[Date]

 

 

Participant Name

Address

City, State, Zip Code

 

Dear Name:

 

I am pleased to advise you that on [Date] (the “grant date”) you were awarded
X,XXX Restricted Stock Units (RSU’s) pursuant to the John Deere Omnibus Equity
and Incentive Plan (Plan). Since this letter agreement, together with the Plan,
contains the terms of your grant you should read this letter carefully. Please
note that your signature is required at the bottom of page four.

 

RSU’s are an element of total executive compensation designed as a long-term
incentive to encourage ownership and focus thinking on stockholder value.

 

RSU’s are common stock equivalents and represent the right to receive an
equivalent number of shares of Deere & Company (Company) $1 par common stock
(Common Stock) if and when certain vesting and retention requirements, as
detailed below, are satisfied.

 

Individual awards are determined by the Deere & Company Board of Directors
Compensation Committee (Committee).

 

Your RSU’s are subject to the following provisions:

 

  (1)               Restriction Period. Except as provided in paragraph
(5) below, your RSU’s will vest on the third anniversary of the grant date. 
Once vested, you are required to hold your RSU’s until the first business day of
the later of the January or July following your “separation from service” within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), whether by retirement or other termination of employment (the
“Settlement Date”).  The period beginning on the grant date and third
anniversary thereof is referred to as the “Vesting Period,” and the period
beginning on the grant date and ending on the Settlement Date is referred to as
the “Restriction Period.”

 

When the Restriction Period expires, you will receive a certificate for the
shares of common stock represented by your RSU’s (net of any shares withheld for
taxes), and your RSU’s will terminate.

 

You may not sell, transfer, gift, pledge, assign or otherwise alienate the RSU’s
while they are subject to the vesting or retention restrictions. Any attempt to
do so contrary to the provisions hereof shall be null and void.

 

62

--------------------------------------------------------------------------------


 

  (2)                Deferral Election.  Notwithstanding paragraph (1) above,
you may irrevocably elect to defer the delivery of shares of Common Stock that
would otherwise be due by virtue of the expiration of the Restriction Period set
forth in paragraph (1) above.  Any deferral election received after the date
that is twelve months prior to your retirement or termination of employment
shall be null and void and of no effect.

 

If such a deferral election is made, the RSU’s will be converted to shares of
Common Stock upon the first business day coincident with or next following the
fifth (or later, if elected) anniversary of the Settlement Date (the “Deferred
Settlement Date”).  The latest allowable deferral date is the tenth anniversary
of the Settlement Date.  The effect of making a deferral election is that the
conversion to shares of Common Stock will be deferred for five years (or
possibly up to ten years, if elected) from the date the conversion would have
occurred but for the election.  Deferral election forms may be obtained from and
returned to the Manager, Executive Compensation, Deere & Company.

 

The actual delivery of share certificates (net of any shares withheld for taxes)
will be made to you on the Deferred Settlement Date.  The RSU’s shall be
retained by you until the Deferred Settlement Date and shall be non-transferable
prior to conversion.

 

  (3)               Voting Rights. You have no voting rights with respect to the
RSU’s.

 

  (4)               Dividends and Other Distributions. You are entitled to
receive cash payments on the RSU’s equal to any cash dividends paid during the
Restriction Period with respect to the corresponding number of shares of Common
Stock.  Dividend equivalents shall be paid in cash at the same time as cash
dividends are paid with respect to Common Stock.  If any stock dividends are
paid in shares of Common Stock during the Restriction Period, you will receive
additional RSU’s equal to the number of Common Stock shares paid with respect to
the corresponding number of shares of Common Stock.  These additional RSUs will
convert to shares of Common Stock at the same time as the underlying RSUs to
which they relate.

 

  (5)               Termination of Employment. If you separate from service
during the Vesting Period due to disability or retirement pursuant to the John
Deere Pension Plan for Salaried Employees or any successor plan, then, subject
to paragraph (6) and (7) below, your RSU’s will continue to vest over the
Vesting Period and will be converted into shares of Common Stock on the third
anniversary of the grant date.

 

Following a separation from service due to disability or retirement, if you die
during the Vesting Period, then, subject to paragraph (6) and (7) below, any
unvested RSU’s will vest on the first business day in January following your
death, at which time the RSU’s shall be converted to shares of Common Stock
notwithstanding any deferral election.

 

If you die during the Vesting Period, a prorated number of the RSU’s will vest
based on the number of full months employed after the grant date divided by 36
months. The remaining unvested RSU’s will be forfeited. The retention
restrictions will lapse on the first business day in January following your
death, at which time the vested RSUs shall be converted to shares of Common
Stock notwithstanding any deferral election.

 

If you separate from service due to your termination for cause, or for any other
reasons not specifically mentioned herein, all unvested RSU’s held by you at
that time shall be forfeited by you.

 

The Committee may, at its sole discretion, waive any automatic forfeiture
provisions or apply new restrictions to the RSU’s.  There shall be no
acceleration of the lapse of

 

63

--------------------------------------------------------------------------------


 

restrictions or deferral of conversions of RSU’s except as would not result in
the imposition on any person of additional taxes, penalties or interest under
Section 409A of the Internal Revenue Code or by regulations of the Secretary of
the United States Treasury.

 

  (6)               Non-Compete Condition. In the event that your employment
terminates during the 36 month vesting period of the RSU’s with the consent of
the Committee or by reason of retirement or disability, your rights to the
continued vesting of the RSU’s shall be subject to the conditions that until the
RSU’s vest, you shall (a) not engage, either directly or indirectly, in any
manner or capacity as advisor, principal, agent, partner, officer, director,
employee, member of any association or otherwise, in any business or activity
which is at the time competitive with any business or activity conducted by the
Company and (b) be available, except in the event of your death, at reasonable
times for consultations (which shall not require substantial time or effort) at
the request of the Company’s management with respect to phases of the business
with which you were actively connected during employment, but such consultations
shall not (except if your place of active service was outside of the United
States) be required to be performed at any place or places outside of the United
States of America or during usual vacation periods or periods of illness or
other incapacity. In the event that either of the above conditions is not
fulfilled, you shall forfeit all rights to any unvested RSU’s, held on the date
of the breach of the condition. Any determination by the Committee, which shall
act upon the recommendation of the Chairman, that you are, or have, engaged in a
competitive business or activity as aforesaid or have not been available for
consultations as aforesaid shall be conclusive.

 

  (7)               Executive Incentive Compensation Recoupment Condition. This
award and prior and future Incentive Compensation (as defined in the Policy) is
subject to and conditioned on your agreement to the terms of the Company’s
Executive Incentive Compensation Recoupment Policy, as amended from time to
time, or any successor policy thereto (the “Policy”).

 

  (8)               Conformity with Plan. Your RSU’s award is issued pursuant to
Section 5.1 (Other Awards) of the Plan and is intended to conform in all
respects with the Plan. Inconsistencies between this letter and the Plan shall
be resolved in accordance with the terms of the Plan. By executing and returning
the enclosed copy of this letter, you agree to be bound by all the terms of the
Plan and restrictions contained in this letter. All definitions stated in the
Plan shall be fully applicable to this letter.

 

  (9)               Amendment. This Agreement may be amended only by a writing
executed by the Company and you that specifically states that it is amending
this Agreement. Notwithstanding the foregoing, this Agreement may be amended
solely by the Committee by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Committee reserves the right to change, by written notice to you,
the provisions of the RSU’s or this Agreement in any way it may deem necessary
or advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change shall be applicable only to
RSU’s which are then subject to restrictions as provided herein.

 

  (10)         Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any part of this Agreement so
declared to be unlawful or invalid shall, if possible, be

 

64

--------------------------------------------------------------------------------


 

construed in a manner that will give effect to the terms thereof to the fullest
extent possible while remaining lawful and valid.

 

(11)               No Employment Rights. Nothing herein confers any right or
obligation on you to continue in the employ of the Company or any Subsidiary,
nor shall this document affect in any way your right or the right of the Company
or any Subsidiary, as the case may be, to terminate your employment at any time.

 

(12)               Change of Control Events.  For purposes of Article VII of the
Plan as it applies to the RSU’s awarded in this letter, notwithstanding the
definitions in Article VII, a “Change of Control” and “Potential Change of
Control” shall have the meanings assigned to “Change in Control Events” under
Section 409A of the Internal Revenue Code and related regulations of the
Secretary of the United States Treasury.  Article VII of the Plan shall be
administered with respect to the RSU’s so that it complies in all respects with
Section 409A and related regulations.

 

Please execute this letter in the space provided to confirm your understanding
and acceptance of this letter agreement. You may make a photocopy for your
records if you wish.

 

 

 

DEERE & COMPANY

 

 

 

 

 

 

 

By:

 

 

 

M.B. Hornbuckle

 

 

Vice President, Human Resources

 

 

The undersigned hereby acknowledges having read the Plan, the Policy and this
letter, and hereby agrees to be bound by all the provisions set forth in the
Plan, the Policy and this letter.

 

 

 

 

 

 

 

 

 

 

 

Participant Name

 

65

--------------------------------------------------------------------------------